DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 05/31/
2.	Claims 1-20 have been presented. 
3. 	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
4. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4,6-13, 15-20 are rejected under 35U.S.C 103 as being unpatentable over Stephen Matyas (US 5201000), in view of Radia Perlman (US 20100142713), hereinafter Perlman.

Regarding claim 1:
	A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to: 
user-selected a passphrase in step 301 (column 26 [lines 65-68]), and further disclose passphrase is composed of words or phrases taken from a natural language, for example, English. Examples not necessarily good choices) of passphrases are these: "Time flies like the wind, but fruit flies like bananas.' "Don't worry, what can possibly wrong?" "My father bought my brother a dog because he was an only child." Since the passphrase contains a meaningful sequence of words, a user is able to remember or recall the passphrase, even when the passphrase contains 80 characters (including blanks) or more- (column 5, [lines 55-65])
extract from the received input the plurality of random words that are related to each other by being included in the specific memory of the user such that the user does not need to enter any random words that are not related to the specific memory to recover a private key once the user has selected a passphrase in step 301, it is advantageous to evaluate the user's choice against the published selection guidelines to determine whether a good or bad choice has been made. The evaluation process may of course include additional criteria be yond those published with the guidelines and rules 300 (column 26, [lines 45-51]). Examiner chosen passphrase is extract from the received input from the user claimed. And the random words being associated with a first private key recovery mechanism for recovering the private key checking on the mode and the control vectors supplied as inputs at 50, to determine whether the key type and usage is consistent with the method of key generation (i.e., based on a passphrase or not based on a passphrase). If the consistency checking is successful, the PU key token and PR key token are returned to the CFAP (KEY GENERATE function) at 51. Otherwise, if the consistency checking is unsuccessful, the GPUPR instruction 52 is halted and the PU key token and PR key token are not returned to the CFAP at 51 (column 24, [lines 25-35]). Examiner interprets that the seed value being generated from a passphrase and public key , private key pair generated using seed value known to a user (abstract), therefore, a passphrase is associated with a first private key.
generating public and private key pairs from an input passphrase where the key generation algorithm is based on any public key cryptographic algorithm, and a first seed value being generated from a passphrase  (abstract, [lines 4-10]).
However, Matyas fails to disclose input at least the private key recovery seed into a second private key recovery mechanism, the second private key recovery mechanism generating a recovered private key upon performing a recovery operation on the private key recovery seed.
Perlman teaches step 406 determine a seed, and the system can generate the private key by using the seed as an input to a key generator (step 408). Specifically, the seed can be used in a pseudorandom number generator to determine the key pair. The system can then return the private key to a requestor (step 410) Fig.4 (Perlman, para 68 and 69). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Perlman with that of Matyas in order to determine the seed based on the secret by cryptographically combining the secret with information associated with the user, and recover the key pair if they lost or damaged to a requestor.  

Regarding claim 2:
Matyas and Perlman disclose wherein the first key recovery mechanism is configured to: generate a plurality of random bits; divide the plurality of random bits into a plurality of segments; and associate each of the plurality of random words with a specific segment of the plurality of segments dynamically seeded pseudorandom number generator that satisfies the requirements of the present invention. The algorithm requires a 128-bit seed which is divided into a 64-bit key K and a 64-bit initial chaining value ICV. The leftmost 64 bits of seed becomes K and the rightmost 64 bits of seed becomes ICV. If m is the number of random bits to be generated, then let 64n denote the smallest value larger than m (Matyas, column 18, [lines 30-39]).

Regarding claim 3:
including some special characters (for example, de pending on your keyboard, G#$%a &"( ).--- =le;..?"/ {}<>) (Matyas, column 26, [lines 3-6]).

Regarding claim 4:
Matyas and Perlman disclose generate one or more public keys based on the recovered private key generating a first public key, private key pair using a first seed value (Matyas, abstract, [lines 5-6]).

Regarding claim 6:
Matyas and Perlman disclose  count the number of random words that are extracted from the input of the user that is related to the specific memory of the user; and determine if the number of extracted random words is at least equal to a predetermined number of random words that is indicative that the input is received from the same user who previously entered in input to generate the plurality of random words, wherein the computing system only recovers the private key if the number of extracted random words at least equals the predetermined number of random words since the passphrase contains a meaningful sequence of words, a user is able to remember or recall the passphrase, even when the passphrase contains 80 characters (including blanks) or more. In such situations, the number of passphrase combinations can easily exceed a number equal to 2 to the power 128 (i.e., more than the number of combinations in a double length DEA key). The user is also provided with a set of instructions or guidelines for create passphrases. This ensures that the user will not inadvertently use a passphrase that an adversary might easily guess) (Matyas, column 5, [lines 61-69]).

Regarding claim 7:
Matyas and Perlman disclose wherein the predetermined number of random words is based on a predetermined threshold the number of passphrase combinations can easily exceed a number equal to 2 to the power 128 (i.e., more than the number of combinations in a double length DEA key) (Matyas, column 5, [lines 61-69]).

Regarding claim 8:
Matyas and Perlman disclose generate a first number of the plurality of random words from the first input of the user that is related to the specific memory of the user, the first number of random words being higher than a second number of random words that are required by the user private key recovery mechanism to generate the private key recovery seed, wherein any combination of the first number of random words that is equal to the second number of random words is useable by the first private key recovery mechanism to generate the private key recovery seed the greater the number of integers 'a' in the set (al, a2, etc.), the greater the probability that a selected number is prime-assuming of course that both conditions are satisfied for each of the integers "a' in the set (Matyas, column 13, [lines 39-43]).
count the number of random words that are extracted from the input of the user that is related to the specific memory of the user random values may be tested and rejected, and other random numbers may be requested and tested until certain mathematical properties are satisfied (Matyas, column 11, [lines 39-42]).; and 
 determine if the number of extracted random words is at least equal to the second number of random words and if the extracted words are all random words included in the first number of random words dynamically seeded pseudorandom number generator 200 contains an algorithm 201 for generating random num bers. Requests for random numbers are entered via interface 202. Generated random number (RN1, RN2, etc.) are output via interface 203. The length of the generated random number, designated RN, at interface 203 is equal to the value specified by the length parameter at interface 202 (Matyas, column 16, [lines 14-24]).

Regarding claim 9:
Matyas and Perlman disclose analyze a first pattern of the input of the user that is related to the specific memory of the user at the time the plurality of random words are generated; nalyze a second instruction 52 performs consistency checking on the mode and the control vectors supplied as inputs at 50, to determine whether the key type and usage is consistent with the method of key generation (i.e., based on a passphrase or not based on a passphrase), as already discussed above. If the consistency checking is successful, the PU key token and PR key token are returned to the CFAP (KEY GENERATE function) at 51. Otherwise, if the consistency checking is unsuccessful, the GPUPR instruction 52 is halted and the PU key token and PR key token are not returned to the CFAP at 51 (Matyas, column 24, [lines 25-35]).

Regarding claims 10 and 19:
Claims 10 and 19 are rejected under the same reason set forth in rejection of claim 1.

Regarding claims 11 and 20:
Claim 11 and 20 are rejected under the same reason set forth in rejection of claim 2.

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 16:


Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 8.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 9.


6.	Claims 5, 14 are rejected under 35U.S.C 103 as being unpatentable over Stephen Matyas (US 5201000), in view of Radia Perlman (US 20100142713), and further in view of Robert Cooper (US 20050177376), hereinafter Cooper.

Regarding claim 5:
Matyas and Perlman disclose to generate the random words; and wherein the computing system only recovers the private key (please see rejection claim 1). However, Matyas fails to disclose receive the input from the user that is related to the specific memory of the user via the input being spoken by the user into the computing system; and use the voice recognition module to compare the input from the user with the input entered previously to determine if there is a match of the voice that entered the input both times, - Page 41 -Docket No. 13768.3443.4 if there is a match of the voices 
Cooper teaches receive the input from the user that is related to the specific memory of the user via the input being spoken by the user into the computing system the interface module 122 may present a menu of choices to the user and interpret a user response provided after the presentation of choices. The user provides a voice input in response to the prompts provided by the module 122. This voice input is processed by the voice recognition module 120 and passed to the user inter face module 122 (Cooper, para 14); and use the voice recognition module to compare the input from the user with the input entered previously to determine if there is a match of the voice that entered the input both times, - Page 41 -Docket No. 13768.3443.4 if there is a match of the voices the recognition results list also Suitably includes a confidence score for each entry, indicating a level of confidence in the correctness of the match. Preparation of the recognition results list 124, and computation of the confidence Scores for the entries in the list 124, may be accomplished using known voice recognition techniques (Cooper, para 15). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Cooper with that of Matyas in order to employ voice recognition in order to interpret user inputs.

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/THANH H LE/             Examiner, Art Unit 2432           

/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432